COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00060-CV


D.W., as Next Friend of M.M.W. and        §    From the 17th District Court
T.F.W., Minor Children, and the
Independent Administrator of the
Estate of K.H., Deceased; Deborah
Harris, Individually, as Next Kin of      §    of Tarrant County (17-265501-13)
K.H., Deceased; and Clarence
Haynes, Individually, as Next Kin of
K.H., Deceased
                                          §    July 3, 2014

v.

Raja Sawhney, M.D.                        §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee Raja Sawhney, M.D. shall pay all of the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot